Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 6-19 are pending and under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed November 28, 2020. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9 and 11-19 stand rejected under 35 U.S.C. 102(a2) as being anticipated by Shirai et al. (WO 2014/087183).
With regards to instant claim 1, Shirai teaches a solid powdery composition in a compact form (see pg 1, para 3), comprising an oily phase from 20% weight relative to the composition (see abstract) wherein the oily phase comprises at least one non-volatile phenyl silicone oil (see pg 7, para 7 as required by instant claim 1-2), a pulverulent phase at least 40%, (see pg 7, para 9, pg 8, para 10), at least one amorphous hydrocarbon-based block polymer (see pg 3, para 5), 

    PNG
    media_image1.png
    114
    252
    media_image1.png
    Greyscale
(see pg 12, as required by instant claim 4) and the non-volatile non-phenyl silicone oil is polydimethylsiloxanes (see pg 12, para 2 and will have the viscosity in the range recited in claim 1 as Products of identical chemical composition cannot have mutually exclusive properties(see MPEP 211.01) comprising 4-12% (see pg 17, para 1, as required by instant claim 6) and the pulverulent phase  is greater than 40% (as required by instant claim 7, see pg 66, para 7), wherein the oily phase /pulverulent phase is in the ratio of 20:80 to 45:55 (as required by instant claim 8, see pg 66) and the mica particles can be from sericites (as required by instant claim 9, see pg 69) and may comprise a coloring agent (see pg 70, as required by instant claim 11) and an amorphous  hydrocarbon based a block copolymer and an olefin  and containing styrene-ethylene/butylene-styrene triblock copolymer and styrene-ethylene/butylene-styrene diblock copolymer  (as required by instant claims 12-16, see pg 6-7) from 0.5-5% (see pg 7, para 6, as required by instant claim 17) as a foundation (see pg 75, as required by instant claim 18), comprising the following steps comprising the following steps: (i) the oily phase, the amorphous hydrocarbon-based block copolymer, the pulverulent phase and the volatile solvent(s) are mixed to form a slurry; and (ii) the slurry is formed in a container by compacting, in particular pressing and/or suction, to obtain the composition in powder form (see claim 1 
Therefore instant claims 1-4, 6-9 and 11-19 are anticipated.
 Applicant argues that Shirai teaches that all ingredients are the same and that  Shirai devotes sixty pages (pages 9-68) setting forth thousands and thousands and thousands of ingredients which are interchangeable. The amount of research needed to arrive at a specific combination of any of these ingredients would be unreasonable. In particular, Shirai does not provide any guidance which would lead to the particular selection of the oily phase with polydimethylsiloxanes with a viscosity ranging from 50 to 500 cSt (at least 20%); pulverulent phase with mica (at least 40%); and amorphous hydrocarbon-based block copolymer of the invention compositions and that trying to use Shirai to get to the present invention would amount to8 Application No. 16/493,886 nothing more than the proverbial throwing of darts at a dartboard, hoping random chance would lead to compositions having the benefits of the present invention.
In Response, Applicant’s argument is found not persuasive because a reference that clearly names the claimed species anticipates the claim no matter how many other species are named.  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is 'described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board's finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 6-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (WO 2014/087183).
Shirai et al. is applied here as above. Additionally teaches with regards to instant claim 10 that the mean size of the mica is from 0.01-50 microns (see pg 53)
 	However fail to specifically teach that the composition does not contain nacres, nonetheless the reference does teach one of ordinary skill in the art to omit having a nacre in the composition since it refers to that the pulverulent phase may have a nacre content from 0% (thus it is not necessarily required to be present. (see pg 70).
 	It would have been obvious to one of ordinary skill in the art to have been motivated not to include in the composition a nacre as Sirai makes it an option to include or not to include.  Based on the end result one skilled in the art would be motivated not to include the nacre as these nacres include pigmentations.
 Applicant’s argument is found not persuasive as Applicant has not shown that the use of Shira’s agents would not result in the claim invention. 

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-19 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 10,660,826
       The claims of the instant is directed to a solid composition  comprising an oily phase at least 20%, a pulverulent phase of at least 40%, an amorphous, an oily phase, volatile solvents wherein the (i) the oily phase, the amorphous hydrocarbon-based block copolymer, the pulverulent phase and the volatile solvent(s) are mixed to form a slurry; and (ii) the slurry is formed in a container by compacting, in particular pressing and/or suction, to obtain the composition in powder form, whilst the patent is directed to  the process  for making a composition in the form of a compact powder, wherein the composition comprises: at least one pulverulent phase, at least one non-volatile, comprising fillers and hydrocarbon based polymers.
Although the claims are not identical, one of ordinary skill in the art would have employed the patented claims to result in the instant claims with a reasonable expectation of success because the instant does recites partly a product by process whilst the patented claims recites a process of making a compact powder, same end product.  Thus reasonable to one of ordinary skill in the art to have employed the patented claims to practice the instant claim invention. 
       Both sets of claims recite using the same compositions The compositions recited in the claims are obvious of each other.
      	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 The rejection is maintained because claims 19 of the instant is to a process of making a composition. The claims recite the open term comprising which does not exclude other actives to be present. Applicant’s argument is found unpersuasive.
Claims 1-4 and 6-19 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,034,817. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant is directed to a solid composition  comprising an oily phase at least 20%, a pulverulent phase of at least 40%, an amorphous, an oily phase, volatile solvents wherein the (i) the oily phase, the amorphous hydrocarbon-based block copolymer, the pulverulent phase and the volatile solvent(s) are mixed to form a slurry; and (ii) the slurry is formed in a container by compacting, in particular pressing and/or suction, to obtain the composition 
Although the claims are not identical, one of ordinary skill in the art would have employed the patented claims to result in the instant claims with a reasonable expectation of success because the instant does recites partly a product by process whilst the patented claims recites a process of making a compact powder, same end product.  Thus reasonable to one of ordinary skill in the art to have employed the patented claims to practice the instant claim invention. 
       Both sets of claims recite using the same compositions The compositions recited in the claims are obvious of each other.
      	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 The rejection is maintained because the patented claims recite a solid make up composition comprising pulverulent phase, non-volatile oil, polymers.  The formulation of a solid makeup is well within the purview of the skilled artisan to make employing either the patent or the instant claims as the claims are open ended and do not exclude other agents from being present. 
Claims 1-19 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 22 of U.S. application No. 14/353,131. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant is directed to a solid composition  comprising an oily phase at least 20%, a pulverulent phase of at least 40%, an amorphous, an oily phase, volatile solvents wherein the (i) the oily phase, the amorphous hydrocarbon-based block copolymer, the pulverulent phase and the volatile solvent(s) are mixed to form a slurry; and (ii) the slurry is formed in a container by compacting, in particular pressing and/or suction, to obtain the composition in powder form, a product by process and whilst the copending claims  is directed to  the a solid makeup, a care cosmetic composition; or a solid makeup and care cosmetic composition, in the form of a compact powder, comprising: at least one pulverulent phase of at least 35%.
Although the claims are not identical, one of ordinary skill in the art would have employed the patented claims to result in the instant claims with a reasonable 
       Both sets of claims recite using the same compositions The compositions recited in the claims are obvious of each other.
      In view of the foregoing, the patented claims and the current application claims are obvious variations.
Applicant’s argument is found not persuasive  because the solid formulation of the patent and that of the instant claims would have been obvious to one of ordinary skill in the art to have used the instant claims in practicing the patented claim formulation as they are drawn to the same. 

Claims 1-19 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11, 14-15, 17-20 and 22 of U.S. application No. 13885588. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant is directed to a solid composition  comprising an oily phase at least 20%, a pulverulent phase of at least 40%, an amorphous, an oily phase, volatile solvents wherein the (i) the oily phase, the amorphous hydrocarbon-based block copolymer, the pulverulent phase and the volatile solvent(s) are mixed to form a slurry; and (ii) the slurry is formed in a container by compacting, in particular pressing and/or suction, to obtain the composition in powder form, a product by process and whilst the copending claims  is directed to  the a, in the form of a compact powder, comprising: at least one pulverulent phase an anionic surfactant, a cationic surfactant, and an amphoteric surfactant.
Although the claims are not identical, one of ordinary skill in the art would have employed the patented claims to result in the instant claims with a reasonable expectation of success because the instant does recites partly a product by process whilst the patented claims recites a process of making a compact powder, same end product.  Thus reasonable to one of ordinary skill in the art to have employed the patented claims to practice the instant claim invention. 
       Both sets of claims recite using the same compositions The compositions recited in the claims are obvious of each other.
      In view of the foregoing, the patented claims and the current application claims are obvious variations.
 Since Applicant did not per-se argue or state why the rejection should be withdrawn for each of the double patenting rejection the rejections are maintained.

No claims are allowed.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        3/11/21